Exhibit 10.1
                     AMENDMENT TO EMPLOYMENT AGREEMENT
 _____  AMENDMENT dated as of November 15, 2011 (this “Amendment”) to EMPLOYMENT
AGREEMENT dated as of  _____, as amended (the “Agreement”) by and between TRW
Automotive Inc. (the “Company”) and  _____  (“Executive”).
WHEREAS, in order to extend the term of the Agreement, Executive and Company
desire to amend the Agreement as set forth below.
In consideration of the premises and mutual covenants herein, the parties agree
as follows:
1. Defined Terms. Capitalized terms used herein but not defined shall have the
meanings assigned to them in the Agreement.
2. Amendment to Section 1.b. of the Agreement. Section 1.b. of the Agreement
shall be amended to read in its entirety as follows:
b. Subject to the provisions of Section 7 of this Agreement, Executive shall be
employed by the Company for a period commencing on the Effective Date and ending
on December 31, 2014 (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement; provided, however, that commencing with
January 1, 2015 and on each January 1 thereafter (each an “Extension Date”), the
Employment Term shall be automatically extended for an additional one-year
period, unless the Company or Executive provides the other party hereto 60 days
prior written notice before the next Extension Date that the Employment Term
shall not be so extended.
3. No Other Amendments; Effectiveness. Except as set forth in this Amendment,
the Agreement is ratified and confirmed in all respects. This Amendment shall be
effective as of the date hereof.
4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.
5. Counterparts. This Amendment may be signed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same agreement.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

              TRW Automotive Inc.        
 
           
By:
           
 
 
 
Name:  
 
[Executive]    
 
  Title:        

 

 